IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 407 EAL 2016
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
RICHARD BROWN,                             :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

             AND NOW, this 1st day of February, 2017, the Petition for Allowance of

Appeal is GRANTED. The issue, as framed by Petitioner, is as follows:



      Did the Superior Court err by dispensing of the requirement that a defendant

      show prejudice to succeed on an ineffectiveness claim where counsel failed to

      meet with him?